Exhibit 10.2

November 6, 2009

Crescendo Partners II, L.P., Series K
Crescendo Investments II, LLC
Crescendo Partners III, L.P.
Crescendo Investments III, LLC
825 Third Avenue, 40th Floor
New York, NY 10022

Dear Sir or Madam:

You have previously entered into that certain Confidentiality Agreement with
Destination Maternity Corporation, previously known as Mothers Work, Inc., (the
"Company"), dated March 10, 2008 (the "Confidentiality Agreement") pursuant to
which you and your directors, partners, officers, employees, agents, affiliates
and advisors (including, without limitation, attorneys, accountants,
consultants, bankers and financial advisors) (collectively "Representatives")
agreed to take or abstain from taking certain actions as set forth in such
agreement. You and your Representatives further agree to the undertakings and
other terms and provisions set forth in this letter agreement. All capitalized
terms used in this letter agreement and not otherwise defined shall have the
respective meanings assigned to such terms in the Confidentiality Agreement.

You hereby agree that the terms of the Confidentiality Agreement remain in full
force and effect in accordance with its terms, except to the extent specifically
otherwise provided in this letter agreement.

You hereby agree to vote only for the nominees selected by the Company's Board
of Directors (the "Board") for election to the Board at the 2010 Annual Meeting
of Stockholders, provided such nominees include Arnaud Ajdler or any of your
other Representatives.

You hereby agree that neither you nor any of your affiliates (as defined in rule
12b-2 under the Securities Exchange Act of 1934, as amended), will (and you and
they will not assist or encourage others to), directly or indirectly, take any
action prior to the election of directors at the 2011 Annual Meeting of
Stockholders to seek the removal of any current member of the Board or any
director elected to the Board at the 2010 Annual Meeting of Stockholders;
provided, however, that nothing in this letter agreement shall limit your right
to nominate a slate of director candidates for election at the 2011 Annual
Meeting of Shareholders, subject to compliance with applicable provisions of the
Company's By-Laws and the Confidentiality Agreement.

The Company hereby agrees to use commercially reasonable efforts to recruit two
new directors for election to the Board at the 2010 Annual Meeting of
Stockholders (collectively, the "10th and 11th Directors"), one of whom shall be
a director whom the Board determines qualifies as an "audit committee financial
expert," as that term is defined in Item 407(d)(5) of Regulation S-K, to chair
the Board's Audit Committee; and the other of whom shall be a person experienced
in matters relating to the Company's business. To the extent either or both of
the 10th and 11th Directors are not identified in time for inclusion in the
Company's proxy statement for the 2010 Annual Meeting of Stockholders, the
Company agrees to use commercially reasonable efforts to identify and appoint
such 10th or 11th Director(s) (as applicable) to the Board as soon thereafter as
is reasonably practicable. The nomination of the 10th and 11th Director will
require the unanimous approval of the Nominating and Corporate Governance
Committee. In addition, prior to the 2011 Annual Meeting of Stockholders, any
increase in the size of the Board and the filling of any vacancy on the Board
shall require the unanimous approval of the Nominating and Corporate Governance
Committee.

Upon Mr. Ajdler's re-election to the Board at the 2010 Annual Meeting of
Stockholders, the Company agrees to use commercially reasonable efforts to cause
Mr. Ajdler to be appointed as Chairman of the Compensation Committee at the
first Board meeting following the 2010 Annual Meeting of Stockholders. The
Company agrees that the Board shall take no action to remove Mr. Ajdler, at any
time prior to the 2011 Annual Meeting of Stockholders, as (i) Chairman of the
Compensation Committee, (ii) a member of the Nominating and Corporate Governance
Committee or (iii) a member of the Compensation Committee.

For so long as Mr. Ajdler serves as a member of the Board, in the event that the
date on which the Company notifies you of the slate of director candidates
nominated for election at any meeting of stockholders occurring in 2011 or
thereafter (the "Notification Date") occurs fewer than 10 days before the
deadline for stockholders to nominate candidates for election as a director at
such meeting of stockholders in accordance with the Company's By-Laws, Crescendo
shall be entitled to an extension of time, until the close of business on the
10th day following the Notification Date, for the submission of any such
director candidates along with all other information required by the By-Laws in
connection therewith, and any such submission by Crescendo by the 10th day
following the Notification Date shall be considered timely for purposes of the
By-Laws.

It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of this letter agreement by you or any of your
Representatives and that the Company shall be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any such breach.
Such remedies shall not be deemed to be the exclusive remedies for a breach by
you of this letter agreement but shall be in addition to all other remedies
available at law or equity to the Company.

The Company has agreed to reimburse you for your reasonable out-of-pocket fees
and expenses incurred in connection with the negotiation and execution of this
letter agreement, including any filings with the SEC that may be required in
connection with this letter agreement, provided that such reimbursement will not
exceed $20,000 in the aggregate.

The Company agrees that as a condition of issuing any press release announcing
this letter agreement, any of the terms contained in this letter agreement, or
matters related to the resolutions of the Board approving this letter agreement
and the declassification of the Board, such press release shall be reasonably
acceptable to the Crescendo Parties. The Crescendo Parties agree that as a
condition of issuing any press release announcing this letter agreement, any of
the terms contained in this letter agreement, or matters related to the
resolutions of the Board approving this letter agreement and the
declassification of the Board, such press release shall be reasonably acceptable
to the Company.

This letter agreement is for the benefit of the Company, and its directors,
officers, stockholders, owners, affiliates, and agents, and shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to its principles or rules regarding conflicts of laws. All
disputes arising from or relating to this letter agreement shall be heard
exclusively in a court of competent jurisdiction within the State of Delaware,
and the parties hereto consent to personal jurisdiction in such courts for such
purposes, and further waive all objections on grounds of improper venue or forum
non conveniens.

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement among you and the Company.

Very truly yours,

DESTINATION MATERNITY CORPORATION


By: /s/ Edward M. Krell
Name: Edward M. Krell
Title: Chief Executive Officer



Accepted and agreed as of the date
first written above:


CRESCENDO PARTNERS II, L.P., SERIES K

By: Crescendo Investments II, LLC
General Partner


By: /s/ Eric Rosenfeld
Name: Eric Rosenfeld
Title: Managing Member


CRESCENDO INVESTMENTS II, LLC


By: /s/ Eric Rosenfeld
Name: Eric Rosenfeld
Title: Managing Member


CRESCENDO PARTNERS III, L.P.

By: Crescendo Investments III, LLC
General Partner


By: /s/ Eric Rosenfeld
Name: Eric Rosenfeld
Title: Managing Member


CRESCENDO INVESTMENTS III, LLC


By: /s/ Eric Rosenfeld
Name: Eric Rosenfeld
Title: Managing Member

 